
	
		III
		110th CONGRESS
		2d Session
		S. RES. 495
		IN THE SENATE OF THE UNITED STATES
		
			April 1 (legislative
			 day, March 13), 2008
			Mr. Akaka (for himself,
			 Mr. Dodd, Mr.
			 Enzi, Ms. Stabenow,
			 Mr. Levin, Mr.
			 Schumer, Mr. Inouye,
			 Mr. Menendez, Mr. Crapo, Mr.
			 Johnson, Mr. Cardin,
			 Mrs. Lincoln, Mr. Cochran, Mr.
			 Martinez, Mrs. Murray,
			 Mr. Allard, Mr.
			 Durbin, Mr. Baucus, and
			 Mrs. Feinstein) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2008 as Financial
		  Literacy Month. 
	
	
		Whereas the personal savings rate of people in the United
			 States declined from negative 0.5 percent in 2005 to negative 1.0 percent in
			 2006, making 2005 and 2006 the only years since the Great Depression years of
			 1932 and 1933 when the savings rate has been negative, and the decline
			 continued in the first month of 2008;
		Whereas, in April 2007, a survey on personal finances
			 reported that 25 percent of workers in the United States responded as having
			 no savings;
		Whereas the 2007 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that only 43 percent of workers
			 or their spouses calculated how much they need to save for retirement, down
			 from 53 percent in 2000;
		Whereas consumer debt exceeded $2,500,000,000,000 in 2007,
			 an increase of 33 percent since 2001;
		Whereas household debt reached a record
			 $13,750,000,000,000 in 2007;
		Whereas, during 2007, a near-record high of more than 14
			 percent of disposable personal income went to paying the interest on personal
			 debt;
		Whereas people in the United States are now facing record
			 numbers of homes in foreclosure, and for the first time in history, they have
			 more total debt than equity in their homes;
		Whereas approximately 800,000 families filed for
			 bankruptcy in 2007;
		Whereas nearly half of adults in the United States are not
			 aware that they can access their credit reports for free, and 1 in 4 reported
			 having never checked their credit score;
		Whereas, in a 2006 survey, the Jump$tart Coalition for
			 Personal Financial Literacy found that high school seniors scored an average of
			 only 52.4 percent on an exam testing knowledge of basic personal
			 finance;
		Whereas approximately 10,000,000 households in the United
			 States do not have accounts at mainstream financial institutions such as banks
			 or credit unions;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing their finances and building wealth;
		Whereas the 2007 Survey of the States compiled by the
			 National Council on Economic Education found that only 22 States require
			 testing of economics as a high school graduation requirement, 3 fewer States
			 than did so in 2004;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by the
			 increasingly complex economy of the United States;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress found it important to
			 coordinate Federal financial literacy efforts and formulate a national
			 strategy; and
		Whereas, in light of that finding, Congress passed the
			 Financial Literacy and Education Improvement Act of 2003 (Public Law 108–159;
			 117 Stat. 2003) establishing the Financial Literacy and Education Commission
			 and designating the Office of Financial Education of the Department of the
			 Treasury to provide support for the Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2008 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
